Citation Nr: 1410208	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-13 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than October 29, 2009, for the grant of service connection for degenerative disc disease of the lumbar spine.  

2.  Entitlement to an effective date earlier than October 29, 2009, for the grant of service connection for right side lumbar radiculopathy.  

3.  Entitlement to service connection for left side lumbar radiculopathy.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

5.  Entitlement to an initial rating in excess of 10 percent for right side lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran requested a hearing before the Board in his April 2011 VA Form 9.  He subsequently withdrew that request.  The Board will proceed accordingly.  38 C.F.R. § 20.704 (2013).

The claim for service connection for left side lumbar radiculopathy and the increased rating claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2010 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine and right side lumbar radiculopathy, both effective October 29, 2009, the date on which the claim for service connection for a back disorder was received.

2.  The Veteran did not submit a claim for service connection for a back disorder prior to the date of receipt of his claim on October 29, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 29, 2009, for the grant of service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).

2.  The criteria for an effective date prior to October 29, 2009, for the grant of service connection for right side lumbar radiculopathy have not been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's assertion that he is entitled to earlier effective dates for the grant of service connection for degenerative disc disease of the lumbar spine and right side lumbar radiculopathy, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has obtained service treatment records and has assisted the Veteran in obtaining evidence, to include VA and private treatment records and records from the Social Security Administration (SSA).  All known and available records relevant to the issues being adjudicated on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims being adjudicated at this time.

Earlier Effective Dates

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2012).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2011).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

The Veteran filed a claim for service connection for a back disorder that was received by the RO on October 29, 2009.  In a September 2010 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine and right side lumbar radiculopathy; 10 percent evaluations were assigned effective October 29, 2009, the date on which the claim for service connection was received.

The Veteran essentially argues that the effective date for the grants of service connection for degenerative disc disease of the lumbar spine and right side lumbar radiculopathy should be earlier as his disability goes back many years.  See December 2010 VA Form 21-4138.  In an August 2011 VA Form 646, the Veteran's representative asserts that the RO never considered service connection at the time the Veteran filed an original VA Form 21-526; that the October 1993 version of the VA Form 21-526 submitted by the Veteran does not ask the Veteran to specify whether he is seeking service-connected benefits or nonservice-connected pension; and that the Veteran did not specify that he was exclusively seeking entitlement to pension.  The Veteran's representative contends that the effective date for the now service-connected lumbar spine disability should be July 25, 1996, the date on which his original VA Form 21-526 was received.  

The Board will first address the arguments raised by the Veteran's representative in the August 2011 VA form 646.  It has reviewed the VA Form 21-526 received on July 25, 1996, and notes that the top of page eight instructs the person filling out the form to "SKIP ITEMS 19, 20 and 21 IF YOU ARE NOT CLAIMING COMPENSATION FOR A SERVICE-CONNECTED DISABILITY."  The Veteran not only left those referenced sections blank, he placed an X over them.  Therefore, the Board finds that the Veteran did specify that he was exclusively seeking entitlement to pension and that the RO made no error in not considering a claim for service connection.  

There is no indication that the Veteran submitted a claim, formal or informal, prior to October 29, 2009, the date on which his claim for service connection for a back disorder was received.  See 38 C.F.R. §§ 3.151, 3.155 (2013).  No correspondence was received from the Veteran prior to this date that indicated an intent to apply for service connection for a back disorder, and the Veteran does not contend otherwise.  Rather, all statements received from the Veteran prior to October 29, 2009, were clearly associated with his efforts to obtain nonservice-connected pension from VA.  See e.g., VA Forms 21-526 and 21-4148 received in July 1996; VA Form 21-526 received in December 2003; March 2004 VA Form 119; statements received in April 2004 and May 2004.  Therefore, the effective dates currently assigned for service-connected degenerative disc disease of the lumbar spine and right side lumbar radiculopathy are the earliest possible effective dates under the applicable legal criteria.

For the foregoing reasons, the claims for entitlement to an effective date prior to October 29, 2009, for the grant of service connection for degenerative disc disease of the lumbar spine and right side lumbar radiculopathy are denied.


ORDER

An effective date prior to October 29, 2009, for the grant of service connection for degenerative disc disease of the lumbar spine is denied.

An effective date prior to October 29, 2009, for the grant of service connection for right side lumbar radiculopathy is denied.


REMAND

The September 2010 rating decision that is the subject of this appeal granted service connection for degenerative disc disease of the lumbar spine and right side lumbar radiculopathy, and assigned each 10 percent evaluations effective October 29, 2009.  Service connection for left side lumbar radiculopathy was denied.  

The Veteran's service-connected disorders were last evaluated in December 2010, over three years ago, and the most up-to-date VA treatment records were obtained in February 2011.  Remand is needed to obtain more contemporaneous VA treatment records and a more contemporaneous VA examination.  These actions will also be helpful in determining whether the Veteran has left side lumbar radiculopathy as a result of his lumbar spine disability.  

As the claims are being remanded for the foregoing reasons, the Veteran should also be asked to provide information as to any non-VA treatment he has received for his service-connected degenerative disc disease of the lumbar spine and right side lumbar radiculopathy.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any non-VA treatment he has received for his service-connected degenerative disc disease of the lumbar spine and right side lumbar radiculopathy, and make efforts to obtain records from any identified providers.  

2.  Obtain the Veteran's treatment records from the Marion VA Medical Center, dated since February 2011.  

3.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected degenerative disc disease of the lumbar spine and right side lumbar radiculopathy.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed. 

The examiner is to identify all residuals attributable to the Veteran's service-connected degenerative disc disease of the lumbar spine. 

The examiner is to report the range of motion measurements for the lumbar spine, in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and the examiner should indicate whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner is to discuss the extent of paralysis caused by the service-connected right side lumbar radiculopathy, to include whether it is moderate.  The examiner must also specifically address whether radiculopathy affects the left lower extremity and, if so, discuss the extent, if any, of paralysis of the nerves involved. 

The examiner is to discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, it should be so stated.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


